DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,5-8,12-20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2012/0190273) in view of Joshi et al. (6,155,818).
In reference to claim 1, Ono et al. teaches a chemical mechanical polishing system, comprising a platen, 12, to support a polishing pad, 14, having a polishing surface, (pp 0036), and a pad cooling assembly including an arm, 22, extending over the platen, a nozzle, 24, suspended by the arm and coupled to a source of coolant fluid, the nozzle positioned to spray coolant fluid from the source onto the polishing surface of the polishing pad, (pp 0039). 
In reference to claims 12 and 22, wherein the coolant fluid is a liquid, (pp 0088).
In reference to claims 14 and 20, wherein the coolant fluid is a gas, (pp 0039).
In reference to claim 15, wherein gas is air, nitrogen, carbon dioxide, argon, evaporated ethanol and/or evaporated isopropyl alcohol, (pp 0039).
In reference to claim 17, a controller configured to be coupled to the coolant source and to cause the coolant source to deliver the coolant fluid to the nozzle, (pp 0085).
In reference to claim 19, wherein flowing the coolant fluid through the nozzle reduces a temperature of the coolant fluid, (pp 0043).
In reference to claim 26, wherein a plurality of nozzles are nozzle suspended by the arm, and plurality of nozzles are in a common chamber of the housing, (pp 0039, fig. 6).
Ono et al. teaches all the limitations of the claims except for 
In reference to claims 1 and 18, an opening in the arm adjacent the nozzle and a passage extending in the arm from the opening, the opening positioned sufficiently close to the nozzle that a flow of coolant fluid from the nozzle entrains air from the opening, wherein the arm comprises a support plate having an aperture therethrough, and wherein the nozzle is oriented to spray coolant fluid through the aperture.
	In reference to claim 2, wherein the arm comprises a support plate having an aperture therethrough, and wherein the nozzle is oriented to spray coolant fluid through the aperture.
	In reference to claim 5, wherein a portion of the nozzle extends into the aperture.
In reference to claim 6, wherein a top of the support plate is uncovered.

In reference to claim 7, wherein the arm comprises a housing covering the support plate and the nozzle.
In reference to claim 8, comprising a passage through the housing to connect an interior of the housing to external atmosphere.
In reference to claim 13, wherein the liquid is water, ethanol, and/or isopropyl alcohol.
In reference to claim 16, wherein the nozzle comprises a convergent-divergent nozzle.
In reference to claim 17, delivering the coolant fluid to the nozzle at a rate of 50-100 standard liters per minute.
In reference to claim 23, wherein the fluid comprises liquid nitrogen, liquid water, liquid ethanol, and/or liquid isopropyl alcohol.
In reference to claim 24, comprising dispensing the mixture of coolant fluid and entrained air onto the polishing pad at a temperature below 0° C.
In reference to claim 25, comprising dispensing the mixture of coolant fluid and entrained air onto the polishing pad at a temperature between -70 to -50° C.

Joshi et al. teaches a nozzle, 78, an opening, 74, in the arm adjacent the nozzle and a passage extending in the arm from the opening, the opening positioned sufficiently close to the nozzle that a flow of fluid from the nozzle entrains air from the opening, wherein the arm comprises a support plate having an aperture therethrough, and wherein the nozzle is oriented to spray coolant fluid through the aperture, (col. 6, lines 15-29, see marked fig.).  Joshi et al. also teaches wherein a portion of the nozzle extends into the aperture, (fig. 6).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Ono et al. with the above listed limitations, as taught by Joshi et al. in order to provide the nozzle of Ono with the capability of entraining ambient air within the cooling system, to enhance the flow and cooling capabilities. 
It would have been further obvious to provide the tool with a top of the support plate being uncovered, the arm comprises a housing covering the support plate and the nozzle comprising a passage through the housing to connect an interior of the housing to external atmosphere, since it is well known to provide nozzles within a nozzle arm, and for the arm to comprise a housing to cover the nozzles and thus cover the support plate, and if this is incorporate into the arm of Joshi et al., then it would also be obvious to provide an a passaway through the housing which allows for the ambient air to enter and be entrained through opening, 74.
It would have been further obvious to  provide the tool with wherein the liquid is water, ethanol, and/or isopropyl alcohol, since Ono teaches that the gas can be replaced by a mist, but is silent as to what the mist is comprised of, but it is well known to provide water as a means for making mist.
It would have been further obvious to provide the tool with delivering the coolant fluid to the nozzle at a rate of 50-100 standard liters per minute, dispensing the mixture of coolant fluid and entrained air onto the polishing pad at a temperature below 0° C and dispensing the mixture of coolant fluid and entrained air onto the polishing pad at a temperature between -70 to -50° C, since ti has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges merely requires routine skill in the art. 


    PNG
    media_image1.png
    675
    729
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3,4,9,10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saundararajan et al. (2020/0331113), Smith et al. (2012/0002338) and Motoshima et al. (9,233,448) were cited to show other examples of CMP systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        July 2, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723